 

[ex10-16_001.jpg]

 

PURCHASE AGREEMENT

 

 

 



Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

  

 

 

 

For Surna Estimate Number:    081716C-1B

 

Purchaser Info:



Full Legal Name (Company or Individual) Phone: Fax: Sante Veritas Therapeutics,
Inc     Doing Business as: Email Address:     Address I City I State I Zip:  
Country: 507-595 Howe St Vancouver, BC V6C-2T5   CANADA







Company Type: State / Providence Licensed in: [X] CORPORATION [  ]
PROPRIETORSHIP       [  ] PARTNERSHIP      [  ] FRANCHISE       [  ] OTHER BC







Federal Tax ID# NA Year Established: At Present Location Since:





 

Ship to:

Business Name: Same as Purchaser   Contact Name:   Info       Phone: Email:  

Address Same as Above:



          [  ] Yes (Don’t fill out address below.) Address I   City I   State
I   Zip: Country:

 

Owner’s Information:

Owner’s First Name: LastName: Phone #       Home Address (Address / City / State
/ Zip / Country): Email Address:     Owner’s First Name: Last Name: Phone #    
  Home Address (Address / City / State / Zip / Country) Email Address:

 

    Purchase Price: $834,270.00 Estimated Shipping Costs: Included        
Purchase Agreement Date: 2/21/17      

 

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

Subject to the provisions of this Purchase Agreement (“Agreement”), Surna, Inc.
(“Seller”) agrees to sell to the entity or entities identified herein
(collectively, the “Buyer”) and Buyer agrees to purchase and accept from Seller
the equipment (“Equipment”), together with any services (“Services”) as
described in the proposal (“Proposal”).

 

1. ACCEPTANCE

 

The Agreement is subject to acceptance in writing by the party to whom this
offer is made or an authorized agent delivered to Seller within 30 days from the
date of the Agreement. If the Buyer does not accept the Agreement but places an
order, without the addition of any other terms and conditions of sale or any
other modification, Buyer’s order shall be deemed acceptance of the Agreement
subject to Seller’s terms and conditions. Buyer’s acceptance of the Equipment
will in any event constitute an acceptance by Buyer of Seller’s terms and
conditions. This Agreement may be subject to credit approval by Seller. Upon
disapproval of credit, Seller may delay or suspend performance or, at its
option, renegotiate prices and/or terms and conditions with Buyer. If Seller and
Buyer are unable to agree on such revisions, this Agreement shall be cancelled,
prior to execution of agreement, without any liability.

 

2. EQUIPMENT AND OR SERVICE

 

The Equipment and or service shall conform in all respects to the specifications
set forth in the Proposal referenced above in the Purchase and Services
Agreement Section.

 

3. AGREEMENT PRICE

 

The total Agreement Price for the Equipment, and Services, if applicable, to be
provided by Seller as described on the Purchase and Services Agreement
(Agreement Price). Following acceptance without addition of any other terms and
condition of sale or any other modification by Buyer, the prices stated are firm
provided that notification of release for immediate production and shipment is
received at Seller’s factory not later than 4 months from order acceptance. If
such release is received later than 4 months from order acceptance date, prices
will be increased a straight 1% (not compounded) for each 1-month period (or
part thereof) beyond the 3-month firm price period up to the date of receipt of
such release. If such release is not received within 6 months after the date of
order acceptance, the prices are subject to renegotiation or at Seller’s option,
the order will be cancelled. Any delay in shipment caused by Buyer’s actions
will subject prices to increase equal to the percentage increase in list prices
during that period of delay and Seller may charge Buyer with incurred storage
fees. In no event will prices be decreased. All prices include packaging in
accordance with Seller’s standard procedures. Charges for special packaging,
crating, or packing are the responsibility of Buyer.

 

4. TERMS OF PAYMENT AND CANCELLATION POLICY

 

Unless otherwise stated herein, payment schedule will be as follows:

 

Five percent (5%) deposit payment, totaling $41,713.50, will be invoiced and is
due upon acceptance of Agreement. Upon receipt of deposit payment, engineering
drawings will be initiated and completed through Phase 2 of the accompanying
Engineering Scope of Work.

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

Fifty percent (50%) of remaining agreement price, totaling $396,278.25 is due
prior to commencement of manufacturing. This payment will be invoiced upon
request and will be due no later than June 15, 2017.

 

Twenty-five percent (25%) of remaining agreement price, totaling $198,139.13
will be invoiced and is due six weeks (6 weeks) prior to shipment of chillers.
This deposit payment will release air handlers, dehumidifiers, and all other
components except chillers for shipment.

 

Final payment of twenty-five percent (25%) of agreement price, totaling
$198,139.12, will be invoiced and is due immediately prior to chiller shipment.

 

In the event that Buyer fails to receive building permit, Buyer may cancel this
contract at any time after execution of contract and prior to manufacturing
deposit payment. In the event that cancellation is initiated under these terms,
Buyer agrees that engineering work has been completed and therefore engineering
deposit shall be forfeited.

 

Should building permits be delayed past 5/31/2017, Buyer may extend payment due
dates; however, price is subject to increase as outlined in Section 3 (Agreement
Price) if manufacturing deposit is not received prior to June 15, 2017.

 

Once manufacturing deposit is received, buyer has five (5) business days to
cancel and obtain refund of manufacturing deposit less ten percent (10%) for
administrative costs. After five (5) business days, any cancellation will result
in forfeiture of the deposit.

 

Remaining invoice(s), if any, will be submitted on a percent complete basis,
with payment due upon receipt of invoice. Buyer agrees that shipment of goods
may or may not, at Seller’s discretion, be initiated prior to receipt of full
payment of completed goods and that payment is considered received upon
clearance of payment at seller’s bank. Buyer agrees that remaining balance will
be paid promptly upon invoice and understands that goods subject to payments
over 30 days from invoice date will be subject to storage fees equivalent to 2%
of the total order as well as a service charge equal to the lesser of the
maximum allowable legal interest rate or 2% of the amount due at the end of each
month. Unless otherwise agreed in writing, a balance due and unpaid 60 days from
invoice date may be subject to order cancellation and forfeiture of deposit at
seller’s sole discretion. Buyer shall pay all costs (including attorneys’ fees)
incurred by Seller in attempting to collect amounts due and otherwise enforcing
these terms and conditions. If requested, Seller will provide appropriate lien
waivers upon receipt of payment. Seller may at any time decline to ship, make
delivery, or perform work except upon receipt of payment or upon other terms and
conditions satisfactory to Seller

 

  

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 



 

 

 

5. COMPREHENSIVE WARRANTY

 

For equipment manufactured by Seller, Seller shall warrant the equipment until
the earlier of twelve (12) months from initial start-up or eighteen (18) months
from date of shipment against failure due to defects in material and/or
manufacturing to the capacities and ratings set forth in Company’s catalogs and
bulletins (“Warranty”). Equipment, material, and or parts that are not
manufactured directly by Seller are not warranted by Seller and carry such
warranties as may be extended by the respective manufacturer. Exclusions from
this Warranty include damage or failure arising from: wear and tear; corrosion,
erosion, deterioration; modifications made by others to the Equipment; repairs
or alterations by a party other than Company that adversely affects the
stability or reliability of the Equipment; vandalism; neglect; accident; adverse
weather or environmental conditions; abuse or improper use; improper
installation; commissioning by a party other than Seller; unusual physical or
electrical or mechanical stress; operation with any accessory, equipment or part
not specifically approved by Seller; refrigerant not recommended or supplied by
Seller; and or lack of proper start-up or maintenance as recommended by Seller.
Seller shall not be obligated to pay for the cost of lost refrigerant or lost
product or any other direct, indirect, or consequential damages. Seller’s
obligations and liabilities under this Warranty are limited to furnishing
replacement equipment or OEM parts, at its option, FCA (Incoterms 2000) factory
or warehouse (f.o.b. factory or warehouse for US domestic purposes) at
Seller-designated shipping point, freight-allowed to Seller’s warranty agent’s
stock location, for all non-conforming Seller-manufactured Equipment which have
been returned by Buyer to Seller. Returns must have prior written approval by
Seller and are subject to restocking and replacement charges where applicable.
No warranty liability whatsoever shall attach to Seller until Buyer’s complete
order has been paid for in full and Seller’s liability under this Warranty shall
be limited to the purchase price of the Equipment shown to be defective.
Additional warranty and service protection is available on an extra-cost basis
and must be in writing and agreed to by an authorized signatory of the Seller.
The warranty excludes: (a) labor, transportation and related costs incurred by
Buyer; (b) reinstallation costs of repaired equipment; (c) reinstallation costs
of replacement equipment;

 

(d) consequential damages of any kind; and, (e) reimbursement for loss caused by
interruption of service.

 

EQUIPMENT MANUFACTURED BY SELLER THAT INCLUDES A REQUIRED START-UP AND SOLD IN
NORTH AMERICA WILL NOT BE WARRANTED BY COMPANY UNLESS SELLER OR ITS AUTHORIZED
AGENT PERFORMS THE EQUIPMENT STARTUP. SELELR MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, REGARDING PREVENTION OF MOLD/MOULD, FUNGUS,
BACTERIA, MICROBIAL GROWTH, OR ANY OTHER CONTAMINATES. EXCEPT FOR SELLER’S
WARRANTY EXPRESSLY SET FORTH HEREIN, SELLER DOES NOT MAKE, AND HEREBY EXPRESSLY
DISCLAIMS, ANY WARRANTIES, EXPRESS OR IMPLIED CONCERNING ITS PRODUCTS, EQUIPMENT
OR SERVICES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF DESIGN,
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE, OR OTHERS THAT ARE
ALLEGED TO ARISE FROM COURSE OF DEALING OR TRADE.

 

6. SECURITY INTEREST

 

Buyer agrees that, unless Buyer makes full payment in advance, Seller will have
a purchase money security interest in all Equipment to secure payment in full of
all amounts due Seller and its order for the Equipment, together with these
terms and conditions, form a security agreement (as defined by the UCC in the
United States and as defined in the Personal Property Security Act in Canada).
Buyer shall keep the Equipment free of all taxes and encumbrances, shall not
remove the Equipment from its original installation point and shall not assign
or transfer any interest in the Equipment until all payments due Seller have
been made. The purchase money security interest granted herein attaches upon
Seller’s acceptance of Buyer’s order and on receipt of the Equipment described
in the accepted Proposal but prior to its installation. The parties have no
agreement to postpone the time for attachment unless specifically noted in
writing on the accepted order. Buyer will have no rights of set off against any
amounts, which become payable to Seller under this Agreement or otherwise.

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

7. TITLE AND RISK OF LOSS

 

Title to and risk of loss of the Equipment shall pass to Buyer upon shipment;
Buyer assumes title and control of the goods upon signature by the carrier on
the bill of lading for the equipment. Seller shall pay the shipping fees and
invoice the Buyer as defined in Section 4 of this Agreement.

 

8. TAXES

 

Buyer is required to pay all taxes in connection with the sale, purchase,
delivery, and use of any of the goods (except for taxes based upon Seller’s net
income). The Agreement Price does not include any present or future foreign,
federal, state, or local property, license, privilege, sales, use, excise, value
added, gross receipts, or other like taxes or assessments. Such amounts will be
itemized separately to Buyer, who will make prompt payment to Seller. Buyer
agrees that shipment of goods may be delayed until Seller’s receipt of full
payment including any required taxes.

 

9. DELIVERY AND DELAYS

 

Delivery dates are approximate and not guaranteed. Seller will use commercially
reasonable efforts to deliver the Equipment on or before the estimated delivery
date will notify Buyer if the estimated delivery dates cannot be honored, and
will deliver the Equipment and services as soon as practicable thereafter. In no
event will Seller be liable for any damages or expenses caused by delays in
delivery.

 

10. PERFORMANCE

 

Seller shall be obligated to furnish only the Equipment described in the
Proposal and in submittal data (if such data is issued in connection with the
order). Seller may rely on the acceptance of the Proposal, in submittal data,
and in approved drawings as acceptance of the suitability of the Equipment for
the particular project or location. Unless specifically stated in the Proposal,
compliance with any local building codes or other laws or regulations relating
to specifications or the location, use, or operation of the Equipment is the
sole responsibility of Buyer. If Equipment is tendered that does not fully
comply with the provisions of this Agreement, and Equipment is rejected by
Buyer, Seller will have the right to cure within a reasonable time after notice
thereof by substituting a conforming tender whether or not the time for
performance has passed.

 

11. FORCE MAJEURE

 

Seller’s duty to perform under this Agreement and the Equipment prices are
contingent upon the non- occurrence of an Event of Force Majeure. An “Event of
Force Majeure” shall mean any cause or event beyond the control of Seller.
Without limiting the foregoing, “Event of Force Majeure” includes: acts of God;
acts of terrorism, war or the public enemy; flood; earthquake; tornado; storm;
fire; civil disobedience; pandemic insurrections; riots; labor/labour disputes;
labor/labour or material shortages; sabotage; restraint by court order or public
authority (whether valid or invalid); and action or non-action by or inability
to obtain or keep in force the necessary governmental authorizations, permits,
licenses, certificates or approvals if not caused by Seller; and the
requirements of any applicable government in any manner that diverts either the
material or the finished product to the direct or indirect benefit of the
government. If the Seller shall be unable to carry out any material obligation
under this Agreement due to an Event of Force Majeure, this Agreement shall at
Seller’s election (i) remain in effect but Seller’s obligations shall be
suspended until the uncontrollable event terminates or (ii) be terminated upon
10 days’ notice to Buyer, in which event Buyer shall pay Seller for all parts of
the Work furnished to the date of termination.

 

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

12. INDEMNITY

 

To the fullest extent permitted by law, Seller and Buyer shall indemnify,
defend, and hold harmless each other from any and all claims, actions, costs,
expenses, damages, and liabilities, including reasonable attorneys’ fees,
resulting from death or bodily injury or damage to real or personal property, to
the extent caused by the negligence or misconduct of their respective employees
or other authorized agents in connection with their activities within the scope
of this Agreement. Neither party shall indemnify the other against claims,
damages, expenses, or liabilities to the extent attributable to the acts or
omissions of the other party. If the parties are both at fault, the obligation
to indemnify shall be proportional to their relative fault. The duty to
indemnify will continue in full force and effect, notwithstanding the expiration
or early termination hereof, with respect to any claims based on facts or
conditions that occurred prior to expiration or termination.

 

13. BUYER BREACH

 

Each of the following events or conditions shall constitute a breach by Buyer
and shall give Seller the right, without an election of remedies, to terminate
this Agreement or temporarily suspend performance by delivery of written notice:
(a) Any failure by Buyer to pay amounts when due; or (b) any general assignment
by Buyer for the benefit of its creditors, or if Buyer becomes bankrupt or
insolvent or takes the benefit of any statute for bankrupt or insolvent debtors,
or makes or proposes to make any proposal or arrangement with creditors, or if
any steps are taken for the winding up or other termination of Buyer or the
liquidation of its assets, or if a trustee, receiver, or similar person is
appointed over any of the assets or interests of Buyer; (c) Any representation
or warranty furnished by Buyer in connection with this Agreement is false or
misleading in any material respect when made; or (d) Any failure by Buyer to
perform or comply with any material provision of this Agreement. Buyer shall be
liable to the Seller for all Equipment furnished and all damages sustained by
Seller (including lost profit and overhead).

 

14. LIMITATION OF LIABILITY

 

The Seller will not be liable for any indirect, special, consequential, or
punitive damages (including lost profits) arising out of or relating to this
Agreement or the transactions it contemplates (whether for breach of contract,
tort, negligence, or other form of action) and irrespective of whether the
Seller has been advised of the possibility of any such damage. In no event will
the Seller’s liability exceed the price the Buyer paid to the Seller for the
specific goods and services provided by the Seller giving rise to the claim or
cause of action.

 

15. LIMITATION OF ACTIONS

 

No action arising out of or relating to this Agreement or the transactions it
contemplates may be commenced against the seller more than twelve (12) months
after the basis for such claim could reasonably have been discovered.

 

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

16. INTELLECTUAL PROPERTY; PATENT INDEMNITY

 

Seller retains all ownership, license, and other rights to all patents,
trademarks, copyrights, trade secrets, and other intellectual property rights
related to the Equipment, and, except for the right to use the Equipment sold,
Buyer obtains no rights to use any such intellectual property. Seller agrees to
defend any suit or proceeding brought against Buyer so far as such suit or
proceeding is solely based upon a claim that the use of the Equipment provided
by Seller constitutes infringement of any patent of the United States of
America, provided Seller is promptly notified in writing and given authority,
information, and assistance for defense of same. Seller will, at its option,
procure for Buyer the right to continue to use said Equipment, or modify it so
that it becomes non-infringing, or replace same with non-infringing Equipment,
or to remove said Equipment and to refund the purchase price. The foregoing will
not be construed to include any Agreement by Seller to accept any liability
whatsoever in respect to patents for inventions including more than the
Equipment furnished hereunder, or in respect of patents for methods and
processes to be carried out with the aid of said Equipment. The provision of
Equipment by Seller does not convey any license, by implication, estoppel, or
otherwise, under patent claims covering combinations of said Equipment with
other devices or elements. The foregoing states the entire liability of Seller
with regard to patent infringement. Notwithstanding the provisions of this
paragraph, Buyer will hold Seller harmless against any expense or loss resulting
from infringement of patents or trademarks arising from compliance with Buyer’s
designs or specifications or instructions.

 

17. CANCELLATION

 

Equipment is specially manufactured in response to orders. An order placed with
and accepted by Seller cannot be delayed, canceled, suspended, or extended
except with Seller’s written consent and upon written terms accepted by Seller
that will reimburse Seller for and indemnify Seller against loss and provide
Seller with a reasonable profit for its materials, time, labor, services, use of
facilities, and otherwise. Buyer will be obligated to accept any Equipment
shipped, tendered for delivery, or delivered by Seller pursuant to the order
prior to any agreed delay, cancellation, suspension, or extension of the order.
Any attempt by Buyer to unilaterally revoke, delay, or suspend acceptance for
any reason whatsoever after it has agreed to delivery of or accepted any
shipment shall constitute a breach of this Agreement. For purposes of this
paragraph, acceptance occurs by any waiver of inspection, use, or possession of
Equipment, payment of the invoice, or any indication of exclusive control
exercised by Buyer.

 

18. CLAIMS

 

Seller will consider claims for concealed shortages in shipments or rejections
due to failure to conform to an order only if such claims or rejections are made
in writing within fifteen (15) days of delivery and are accompanied by the
packing list and, if applicable, the reasons in detail why the Equipment does
not conform to Buyer’s order. Upon receiving authorization and shipping
instructions from authorized personnel of Seller, Buyer may return rejected
Equipment, transportation charges prepaid, for replacement. Seller may charge
Buyer any costs resulting from the testing, handling, and disposition of any
Equipment returned by Buyer which are not found by Seller to be nonconforming.
Claims for Equipment damaged during shipment are not covered under the warranty
provision stated herein. Seller agrees to promptly replace such damaged
equipment only in the event that the Purchaser rejects or properly notes damaged
equipment upon delivery by freight carrier. Purchaser agrees to carefully
inspect all incoming shipments and accepts ownership of damaged equipment
accepted at the time of delivery.

 

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

19. EXPORT LAWS

 

The obligation of Seller to supply Equipment under this Agreement is subject to
the ability of Seller to supply such items consistent with applicable laws and
regulations of the United States and other governments. Seller reserves the
right to refuse to enter into or perform any order, and to cancel any order,
under this Agreement if Seller in its sole discretion determines that
performance of the transaction to which such order relates would violate any
such applicable law or regulation. Buyer will pay all handling and other similar
costs from Seller’s factories including the costs of freight, insurance, export
clearances, import duties, and taxes. Buyer will be “exporter of record” with
respect to any export from the United States of America and will perform all
compliance and logistics functions in connection therewith and will also comply
with all applicable laws, rules, and regulations. Buyer understands that Seller
and/or the Equipment are subject to laws and regulations of the United States of
America which may require licensing or authorization for and/or prohibit export,
re-export or diversion of Seller’s Equipment to certain countries, and agrees it
will not knowingly assist or participate in any such diversion or other
violation of applicable United States of America or individual state laws and
regulations. Buyer agrees to hold harmless and indemnify Seller for any damages
resulting to Buyer or Seller from a breach of this paragraph by Buyer.

 

20. GENERAL

 

Except as provided below, to the maximum extent provided by law, this Agreement
is made and shall be interpreted and enforced in accordance with the laws of the
state of Colorado without regard to its conflict of law principles that might
otherwise call for the application of a different state’s law, and not including
the United Nations Convention on Contracts for the International Sale of Goods.
Any action or suit arising out of or related to this Agreement must be commenced
within one year after the cause of action has accrued. To the extent the
Equipment is being used at a site owned and or operated by any agency of the
Federal Government, determination of any substantive issue of law shall be
according to the Federal common law of Government contracts as enunciated and
applied by Federal judicial bodies and boards of contract appeals of the Federal
Government. This Agreement contains all of the agreements, representations and
understandings of the parties and supersedes all previous understandings,
commitments or agreements, oral or written, related to the subject matter
hereof. This Agreement may not be amended, modified, or terminated except by a
writing signed by the parties hereto. No documents shall be incorporated herein
by reference except to the extent Seller is a signatory thereon. If any term or
condition of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of law, all other terms and conditions of this Agreement will
nevertheless remain in full force and effect as long as the economic or legal
substance of the transaction contemplated hereby is not affected in a manner
averse to any party hereto. Buyer may not assign, transfer, or convey this
Agreement, or any part hereof, or its right, title, or interest herein, without
the written consent of the Seller. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of Buyer’s permitted successors
and assigns.

 

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

21. LIMITED WAIVER OF SOVEREIGN IMMUNITY

 

If Buyer is an Indian tribe (in the U.S.) or a First Nation or Band Council (in
Canada), Buyer, whether acting in its capacity as a government, governmental
entity, a duly organized corporate entity or otherwise, for itself and for its
agents, successors, and assigns: (1) hereby provides this limited waiver of its
sovereign immunity as to any damages, claims, lawsuit, or cause of action
(herein “Action”) brought against Buyer by Seller and arising or alleged to
arise out of the furnishing by Seller of any product or service under this
Agreement, whether such Action is based in contract, tort, strict liability,
civil liability or any other legal theory; (2) agrees that jurisdiction and
venue for any such Action shall be proper and valid (a) if Buyer is in the U.S.,
in any state or United States court located in the state in which Seller is
performing this Agreement or (b) if Buyer is in Canada, in the superior court of
the province or territory in which the work was performed; (3) expressly
consents to such Action, and waives any objection to jurisdiction or venue; (4)
waives any requirement of exhaustion of tribal court or administrative remedies
for any Action arising out of or related to this Agreement; and (5) expressly
acknowledges and agrees that Seller is not subject to the jurisdiction of
Buyer’s tribal court or any similar tribal forum, that Buyer will not bring any
action against Seller in tribal court, and that Buyer will not avail itself of
any ruling or direction of the tribal court permitting or directing it to
suspend its payment or other obligations under this Agreement. The individual
signing on behalf of Buyer warrants and represents that such individual is duly
authorized to provide this waiver and enter into this Agreement and that this
Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms.

 

22. COUNTERPARTS AND ELECTRONIC DOCUMENTS

 

This Agreement may be executed and delivered in counterparts, including by a
facsimile or an electronic transmission thereof, each of which shall be deemed
an original, but all together shall constitute but one and the same Agreement.
Any document generated by the parties with respect to this Agreement, including
this Agreement, may be imaged and stored electronically and introduced as
evidence in any proceeding as if original business records. Neither party will
object to the admissibility of such images as evidence in any proceeding on
account of having been stored electronically.

 

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

BY SIGNING BELOW, you acknowledge you have the vested authority to acquiesce to
the Terms and Conditions referencing the above-listed Suma estimate and also the
Statement of Work for Engineering Design & Implementation Support (“Agreement
for Professional Services”) referencing the above-listed Suma estimate and
hereby approve of the transaction as contemplated in this purchase order. This
Purchase Agreement (“Agreement”) is non-revocable and your signature shall serve
as commitment to this Agreement and be binding upon the parties described
herein, their heirs and assigns.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first written below.

 

AGREED AND ACCEPTED   AGREED AND ACCEPTED       SURNA INC.   BUYER: Sante
Veritas Therapeutics, Inc            - Signature: /s/ Brandy Keen    -
Signature: /s/ Suzanne Wood            - Print Name: Brandy Keen    - Print
Name: Suzanne Wood            - Title: Vice President of Sales    - Title: Chief
Financial Officer            - Date: 2/21/17    - Date: 2/21/17

 

 

Surna, Inc. | 1780 55th St. Boulder, CO 80301 | Phone: (303) 993-5271
|sales@surna.com

 

 

 

 

